Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 1 of 33

AFFIDAVIT IN SUPPORT OF FORFEITURE

Jennifer W. Joiner, being first duly sworn, deposes and says that she is a
Special Agent with the Federal Bureau of Investigation (“FBI”) and states as
follows:

PROPERTY SUBJECT TO FORFEITURE

1. This affidavit is being submitted to establish probable cause in
support of a Verified Complaint for Forfeiture in Rem for the following two real
properties:

Defendant Real Property located at 5 Portofino Drive #1006, Pensacola
Beach, Escambia County, Florida, Property Tax ID # 282S261000667003 (“the
Portofino Property”), titled in the name of “The JSSK Family Trust Dated
October 7, 2014,” more particularly described as:

Unit 1006 of Portofino Tower Five, a Condominium, along
with the exclusive right to the use of certain limited common
elements known as Parking Spaces 167 and 169 and Storage
Area 81, according to the Declaration of Condominium thereof
recorded in Official Records Book 5874, page 871, of the Public
Records of Escambia County, Florida and all amendments
thereto, together with its undivided share in the common
elements.

Defendant Real Property located at 2001 High Street, Park City, Summit
County, Utah, Parcel # CCRS-1-15 (“the Canyon Crossing Property”), titled in

1
Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 2 of 33

the name of “John Michael Thomas and Shana Sheppard Thomas as Trustees
of the JSSK Family Trust dated October 7, 2014,” more particularly described

as:

Unit 15, CANYON CROSSING CONDOMINIUMS, PHASE I,

a Utah Condominium Project, together with its appurtenant

undivided ownership interest in and to the common areas and

facilities, as established and described in the Record of Survey

Map recorded December 16, 1998 as Entry No. 525308, and in the

Declaration of Condominium of Canyon Crossing

Condominiums recorded December 16, 1998 as Entry No.

525310, in Book 1211, at Page 602, of the Official Records of

Summit County, Utah.

2. A search of the Summit County and Escambia County official
records performed on or about January 26, 2021, did not locate any outstanding
liens or mortgages against either real property.

3. Based upon information contained in this affidavit, I respectfully
submit that the Defendant Real Properties are subject to forfeiture to the United
States pursuant to Title 18, United States Code, Sections 981(a)(1)(A) and
981(a)(1)(C), as property involved in transactions or that constitute proceeds or
are derived from proceeds traceable to violations of Title 18, United States Code,

Sections 1343 (Wire Fraud), 1956(a)(1) (Money Laundering), and 1957 (Money

Laundering Involving Financial Transactions Exceeding $10,000).
Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 3 of 33

INTRODUCTION AND AGENT BACKGROUND
4. I have been a Special Agent (“SA”) with the FBI since 2005. I am
currently assigned to a squad responsible for conducting investigations which
typically pertain to violations of Title 18 of the United States Code, including,
but not limited to, complex financial fraud, bank fraud, mail fraud and wire
fraud violations and other white-collar crime matters. I have a master’s degree
in taxation and have been a Certified Public Accountant since 2001. In my
tenure with the FBI, I have participated in the execution of search warrants and
arrest warrants and have conducted investigations in the areas of corporate
fraud, financial institution fraud, wire and mail fraud, as well as other white-
collar crime matters. During the course of these and other investigations I have
conducted or participated in physical and electronic surveillance, debriefed
informants, and reviewed pertinent records. Through my training, education,
and experience, I have become familiar generally with the efforts of persons

involved in criminal activity to avoid detection by law enforcement.
5. Iam familiar with the facts and circumstances surrounding this
investigation, both from my own investigative activities and from information
obtained from law enforcement officers and others with personal knowledge of

the facts. 1 have not included all facts known to me concerning this
3
Case 3:21-cv-00399-LC-HTC Document1-1 Filed 03/05/21 Page 4 of 33

investigation, but rather only those facts necessary to establish support for
forfeiture of the Defendant Real Properties.
BACKGROUND

6. An insurance agent is an independent businessperson who usually
represents two or more insurance companies under contract in a sales and
service capacity and who 1s paid on a commission basis. An insurance contract
is an agreement of an insurance company to provide benefits or reimburse losses
in return for an amount of money known as a premium. A policy is the written
statement of the insurance contract terms.

7. Businesses often require many different types of insurance products,
including but not limited to the following:

A. Automobile liability insurance - Protection for the insured against
financial loss because of legal liability for car-related injuries to
others or damage to their property.

B. Directors and Officers liability insurance - Coverage for directors
and officers of firms or organizations against liability claims arising
out of alleged errors in judgement, breaches of duty, and wrongful
acts related to their organizational activities.

C. Employment practices liability insurance (EPLI) - A type of
management liability insurance that protects an employer against
employees’ claims that deal with wrongful termination, sexual

harassment, discrimination, invasion of privacy, breach of contract,
emotional distress, and wage and hour law violations.

4
Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 5 of 33

8.

D. Fire insurance - Coverage for losses caused by fire, lightning and the

removal of property from endangered premises, plus resultant
damages caused by smoke and water.

. Flood insurance - Coverage against loss resulting from the flood

peril.

. General liability insurance — A form of coverage that pertains, for

the most part, to claims arising out of the insured’s liability for
injuries or damage caused by ownership of property, manufacturing
operations, contracting operations, sale or distribution of products,
and the operation of elevators and the like, as well as services.

G. Product liability insurance - Insurance coverage for the liability for

damages caused by accident arising out of goods or products
manufactured, sold, handled, or distributed by the insured or others
trading under the insured’s name.

H. Property damage liability insurance - Insurance against financial

losses growing out of a policyholder’s liability for damage to the
property of another including loss of the use of the property.

. Umbrella liability insurance - A form of msurance protection

against losses in excess of the amount covered by other liability
insurance policies. It also protects the insured in many situations
not covered by the usual liability policies.

A Certificate of Insurance is a statement issued by an insurer

verifying a policy has been written and issued. According to www.acord.org,

the Association for Cooperative Operations Research and Development

(ACORD) is the global standards-setting body for the insurance and related

financial services industries. ACORD facilitates fast, accurate data exchange,
Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 6 of 33

and efficient workflows through the development of electronic standards,
standardized forms, and tools to support their use. ACORD has provided the
standard forms used by the insurance industry since 1972.

9. An ACORD Certificate of Insurance summarizes the essential
information about an insurance policy such as the coverage type, policy number,
insurance limits, and effective and expiration dates. A business owner may be
asked to provide a lender, customer or vendor a copy of a Certificate of
Insurance in order to show proof of insurance.

10. The embezzlement of insurance premiums, also known as premium
diversion, is a common type of insurance fraud. In many cases, this type of
fraud involves an insurance agent collecting premiums from the customer but
failing to send the money to the insurance company that underwrites the policy.
Instead, the insurance agent keeps the money for their own personal use.

INVESTIGATION

11. On January 5, 2021, I interviewed the President and Chief
Executive Officer (CEO) (hereinafter referred to as “Executives”) of a family-
owned manufacturing business (hereinafter referred to as “Victim Company
#1”) located in Pensacola, Florida. The Executives advised that Victim

Company #1 had been the victim of an insurance fraud scheme perpetrated by
6
Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 7 of 33

JOHN M. THOMAS (hereinafter referred to as THOMAS), owner and operator
of THOMAS INSURANCE, LLC (hereinafter referred to as THOMAS
INSURANCE).

12. According to the Executives, they began using THOMAS
INSURANCE for all their insurance products in or around October 2013. Since
that time, Victim Company #1 has paid approximately $600,000 in insurance
premiums to THOMAS INSURANCE, but has recently learned THOMAS did
not purchase many of the insurance policies for Victim Company #1. Instead,
THOMAS produced fraudulent Certificates of Insurance (COAs) which he
provided to Victim Company #1 via email. Victim Company #1 purchased
general liability, business automobile, business property, product liability,
director and officer, employment practices liability, and flood insurance
products from THOMAS INSURANCE.

13. In December 2020, the Executives began hearing rumors from
friends that something was going on with THOMAS INSURANCE. Two
friends of the CEO of Victim Company #1 independently told him there had
been an issue with one of THOMAS INSURANCE’s clients, a hotel located in
Pensacola Beach, Florida. The hotel had suffered damage due to a fire, and

when the hotel filed an insurance claim, THOMAS INSURANCE had to write
7
Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 8 of 33

a check for approximately $900,000 to settle the claim because there was no
insurance policy in effect to pay the claim. Had THOMAS INSURANCE
purchased the insurance policy with the premiums paid, the insurance company
would have written the check to settle the claim instead of THOMAS
INSURANCE.

14. Asa result of this information, the Executives became concerned
about whether Victim Company #1 in fact held the insurance policies it had
purchased with the premiums paid to THOMAS INSURANCE. The
Executives began contacting the insurance companies directly to verify the
policies listed on the COAs THOMAS had provided.

15. The Executives contacted the insurance company listed on the COA
THOMAS provided for the Directors and Officers insurance policy, and the
insurance company representative told the Executives the policy number does
not exist. In fact, the policy number listed by THOMAS was invalid based on
the number of digits it contained. The representative from the insurance
company was able to identify the insured business after the extra digit was
removed, and the policy belonged to a cinema located in Gulf Breeze, Florida.
Victim Company #1 paid approximately $6,600 in premiums for this policy

between 2013 and 2020.
Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 9 of 33

16. According to the Executives, when they contacted the msurance
company listed on their COA for Victim Company #1’s business property
insurance, the company advised they were unable to locate any policy in Victim
Company #1’s name. The policy number THOMAS had listed on the COA
appeared to match a quote number from 2013 when THOMAS originally
received the quote for the policy. Between 2015 and 2020, Victim Company #1
paid THOMAS INSURANCE approximately $269,000 in premiums for this
policy.

17. Victim Company #1 contacted the insurance company listed on the
THOMAS INSURANCE COAs for their general liability and umbrella liability
insurance policies. Victim Company #1 is still awaiting the final confirmation
from the insurance company listed, but the representative the Executives spoke
with indicated the policy number listed also matched the same cinema located
in Gulf Breeze, Florida. Victim Company #1 paid THOMAS INSURANCE
approximately $186,000 for insurance premiums related to these policies
between 2014 and 2020.

18. Victim Company #1 is also awaiting final confirmation from the
insurance company listed on its EPLI COA, but the representative from that

insurance company stated the policy number provided by THOMAS was issued
9
Case 3:21-cv-00399-LC-HTC Document1-1 Filed 03/05/21 Page 10 of 33

to a different company that is unrelated to Victim Company #1. Between 2014
and 2020, Victim Company #1 paid THOMAS INSURANCE approximately
$28,000 for the EPLI insurance premiums.

19. Based on the information provided by Victim Company #1, I
initiated an investigation of THOMAS INSURANCE in January 2021. I
performed a search on the website for the Division of Corporations for the State
of Florida (www.sunbiz.org) and located the filing information for THOMAS
INSURANCE LLC. The Articles of Incorporation for the LLC were filed on
or about May 28, 2004, and listed JOHN M. THOMAS as the registered agent
and managing member. As of February 15, 2021, THOMAS INSURANCE
LLC still displayed as an active entity with a principal address of 1010 W.
Garden Street, Pensacola, Florida.

20. During the investigation to date, I have interviewed several
customers of THOMAS INSURANCE to include businesses who purchased
commercial policies, as well as individuals who purchased homeowner’s and
flood insurance policies on their personal residences. The investigation has
identified numerous victims of the fraud who have all described how they paid
insurance premiums to THOMAS INSURANCE, but later learned the

documents provided to them by THOMAS were fraudulent. Some of the
10
Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 11 of 33

businesses and individuals have suffered additional damages due to unpaid
insurance claims as a result of the fraud.

21. One of the victims, hereinafter referred to as Victum Company #2,
is a real estate rental company located in Pensacola Beach, Florida. Victim
Company #2 owns a commercial business property, several condominium
rental properties and a bike rental business. I interviewed the owners of Victim
Company #2 on February 12, 2021. Victim Company #2 began using
THOMAS INSURANCE for the property and flood insurance policies on all of
the victim’s properties in either 2004 or 2005 after Hurricane Ivan. Based on my
investigation to date, Victim Company #2 has paid over $100,000 in premiums
to THOMAS INSURANCE between 2014 and 2020.

22. After Hurricane Sally, which made landfall near Gulf Shores,
Alabama, on September 16, 2020, Victim Company #2 suffered significant
damage to two of the properties which were insured by THOMAS
INSURANCE. Shortly after the storm, the owner of Victim Company #2
contacted THOMAS about filing claims for the damage to the properties. When
THOMAS came out to assess the damage, he told the owner the damage was

not significant enough to exceed the deductibles on the policies.

1]
Case 3:21-cv-00399-LC-HTC Document1-1 Filed 03/05/21 Page 12 of 33

23. After meeting with THOMAS, the owner of Victim Company #2
began gathering estimates for the damage. The damage to one building, a
condominium, included damage to the exterior walls and to the balconies and
rails. Due to the structural nature of the damage, Victim Company #2 has not
been able to rent the condos to customers since the hurricane. Victim Company
#2’s office building also suffered damage from Hurricane Sally. The building’s
roof was damaged which resulted in water damage inside the building. In
addition, the exterior balcony on the second floor of the property was damaged,
and the owners had to use caution tape to keep people off the balcony and to
prevent people from walking under the balcony.

24. According to the owner of Victim Company #2, the estimates for
the repairs for the condominium building damaged by the hurricane exceed
$850,000. The owners have not yet been able to get estimates for the damage to
Victim Company #2’s office building. The owners have been sending
THOMAS the estimates via email for the repairs as they are received, and
THOMAS indicated he was sending the estimates to the insurance carrier, but
the owner never heard anything about how the claim would be settled.

25. The owners of Victim Company #2 became concerned when

THOMAS grew increasingly unresponsive to the owners’ requests about filing
12
Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 13 of 33

insurance claims related to the hurricane. In February 2021, the owners of
Victim Company #2 contacted the insurance carriers directly regarding the
policies purchased through THOMAS INSURANCE and were told the policies
they purchased did not exist for the two properties described above. Therefore,
the owners have no insurance coverage for the hurricane damage to the
properties which they anticipate will exceed $1 million.

26. On February 8, 2021, I interviewed another victim hereinafter
referred to as Victim #3 who is an attorney in Pensacola, Florida. Victim #3
owns a commercial warehouse building in Pensacola as well as the building in
which Victim #3 operates a law office. Victim #3 has used THOMAS
INSURANCE for the commercial property insurance policies for both buildings
for approximately seven years. Based on my investigation to date, Victim #3
has paid over $70,000 in insurance premiums to THOMAS INSURANCE
between 2014 and 2020.

27. Asa result of Hurricane Sally, Victim #3 suffered damage to the
victim’s law office building, including roof damage, interior water damage, and
damage to the building’s awnings. Victim #3 contacted THOMAS regarding
the damage to the office building, and THOMAS came to the building to “self-

adjust” the damage. THOMAS agreed the building needed a new roof and told
13
Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 14 of 33

the victim he would initiate the claim. Based on THOMAS’ instructions,
Victim #3 found a contractor to replace the roof and provided the estimate to
THOMAS.

28. By February 2021 when the contractor had begun replacing the roof,
Victim #3 had grown concerned by THOMAS’ lack of responsiveness on the
claim. Victim #3 contacted another insurance agent for advice, and after
reviewing the documents THOMAS had provided to the victim, the agent told
the victim the policy documents did not appear to be legitimate. Victim #3 then
contacted the insurance carriers directly and determined both of the commercial
property policies were fraudulent. As a result, Victim #3 estimates the damages
to the office building of approximately $150,000 will not be covered.

29. On February 1, 2021, I interviewed a dermatologist surgeon
(hereinafter referred to as Victim #4) who provides services in Pensacola,
Florida. Victim #4 has been using THOMAS INSURANCE for the
commercial general liability and property insurance policies for Victim #4’s
surgery practice since 2005.

30. In January 2021, Victim #4 was complaining to a friend about the
difficulty the victim was having when attempting to get in touch with the

victim’s insurance agent. Once the friend heard THOMAS was the victim’s
14
Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 15 of 33

insurance agent, the friend encouraged Victim #4 to look closer at the policies
purchased through THOMAS INSURANCE because there were rumors of
insurance fraud related to the business. Victim #4 contacted THOMAS and
asked THOMAS to provide his policy information because THOMAS had
failed to provide it when Victim #4 had previously requested it.

31. When THOMAS did send Victim #4 an evidence of insurance
document via e-mail, the victim sent the information provided by THOMAS to
another insurance agent to verify. The new insurance agent was able to verify
the general liability and property insurance policies Victim #4 had paid for were
fake. In fact, the agent noted the policy document THOMAS provided to Victim
#4 referenced a different THOMAS INSURANCE customer in the document.
Victim #4 paid THOMAS INSURANCE over $200,000 for the general liability
and property insurance policies between November 2013 and October 2019.

32. On January 19, 2021, I interviewed the Chief Financial Officer
(CFO) of Victim Company #5 which is a privately held commercial real estate
firm that acquires properties such as multi-family tenant properties (apartments)
and hotel properties across the United States. Victim Company #5 began using

THOMAS INSURANCE around 2012 for the company’s property and flood

15
Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 16 of 33

insurance policies for the properties the company owns in the Pensacola area
and surrounding region.

33. In May 2020, there was a fire at one of Victim Company #5’s
properties in Mobile, Alabama, and the company filed an insurance claim
through THOMAS. When the claim settlement process began dragging on
without a resolution, Victim Company #5 asked a Dallas, Texas based
insurance company, which handles some of the company’s other insurance
policies, to look into the policy managed by THOMAS INSURANCE. The
Dallas based insurance company determined the policy purchased through
THOMAS INSURANCE was fraudulent, so they began reviewing all the
insurance policies purchased through THOMAS INSURANCE. Based on their
research, they determined the majority, if not all, of the insurance policies did
not exist.

34. Inor around August 25, 2020, Victim Company #5 received a check
directly from THOMAS INSURANCE of approximately $481,000 to settle part
of the fire claim. In or around September 9, 2020, Victim Company #5 received
a second check from THOMAS INSURANCE of approximately $409,000, but
this second check was rejected by the bank. On or about September 22, 2020,

Victim Company #5’s CFO travelled to Pensacola to meet in person with
16
Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 17 of 33

THOMAS. The CFO confronted THOMAS about what he had learned about
the fraudulent msurance policies and THOMAS admitted to the fraud.
THOMAS told the CFO that Victim Company #5 was the only customer he
defrauded. The CFO agreed to try to settle the matter with THOMAS privately,
and THOMAS gave the CFO a cashier’s check on that day for approximately
$435,000 to cover the outstanding portion of the claim from the check that had
bounced.

35. Victim Company #5 provided the FBI with a spreadsheet detailing
the insurance policies purchased through THOMAS INSURANCE on the
various properties owned by the company. According to this spreadsheet, the
insurance premiums paid to THOMAS INSURANCE by Victim Company #5
between 2012 and 2021 exceeded $3 million.

36. On February 5, 2021, I interviewed THOMAS’ wife, SHANA
THOMAS (hereinafter referred to as SHANA). According to SHANA, in either
September or October 2020, THOMAS moved to a residence located at 2001
High Street in Park City, Utah which is a vacation home purchased by
THOMAS and SHANA in the summer of 2020. SHANA could not explain
what prompted THOMAS to move to Utah, but she denied any knowledge that

THOMAS moved due to problems with THOMAS INSURANCE.
17
Case 3:21-cv-00399-LC-HTC Document1-1 Filed 03/05/21 Page 18 of 33

37. SHANA advised during her interview that beginning on or around
January 28, 2021, she started receiving calls from friends who were customers
of THOMAS INSURANCE. The customers were complaining to SHANA
because they had learned the insurance policies they purchased from THOMAS
were fraudulent. Even though SHANA has a 50% ownership interest in
THOMAS INSURANCE, she denied any knowledge of fraud at the company.

38. According to SHANA, THOMAS handled all the financial records
at THOMAS INSURANCE as well as the financial matters for their family.
SHANA stated the couple have a joint bank account at Synovus Bank and
THOMAS INSURANCE banks at ServisFirst Bank. According to SHANA,
the couple purchased the residence located at 2001 High Street in Park City,
Utah for approximately $800,000. They also purchased a condominium at
Portofino in Pensacola Beach for approximately $400,000 about two or three
years ago. SHANA stated both properties were purchased through a trust called
JSSK TRUST which stands for the initials of THOMAS, SHANA, and their
two daughters.

JSSK TRUST
39. I obtained a copy of the Certificate of Trust for The JSSK Family

Trust dated October 7, 2014. The trustees for the trust are listed as JOHN
18
Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 19 of 33

MICHAEL THOMAS and SHANA SHEPPARD THOMAS. The certificate
states the trustees shall hold title to trust property by titling the property in the
following manner: JOHN MICHAEL THOMAS AND SHANA SHEPPARD
THOMAS, TRUSTEES OF THE JSSK FAMILY TRUST DATED
OCTOBER 7, 2014.
SERVISFIRST THOMAS INSURANCE ACCOUNT
40. On April 25, 2016, THOMAS opened a ServisFirst Bank checking
account, last four digits 6367, with the following account owner name and
address:
Thomas Insurance, LLC
1010 W. Garden St.
Pensacola, FL 32502
41. Both JOHN THOMAS and SHANA THOMAS are signers on the
account. The initial deposit into the account was a $5,000 check written on a
BBVA Compass Bank account in the name of THOMAS INSURANCE LLC
dated May 18, 2016.
DEPOSITS OF VICTIM CHECKS
42. Ihave reviewed the bank records for the THOMAS INSURANCE

LLC checking account at ServisFirst Bank ending in 6367. The bank records

show that checks from customers of THOMAS INSURANCE, including checks
19
Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 20 of 33

from all the victims described above for the fraudulent insurance premiums,
were regularly deposited into the account. I identified the following examples
of deposits of victim checks for fraudulent insurance premiums into the account

ending in 6367 on the approximate dates noted:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Victim | Deposit Date Amount
Victim 2 8/23/2017 $4,358.00
Victim 1 8/28/2017 $43,226.00
Victim 3 9/14/2017 $10,966.22
Victim 5 9/14/2017 $39,998.00
Victim 1 10/16/2017 $29,225.00
Victim 4 11/21/2017 © $32,978.00
Victim 5 12/22/2017 $42,896.00
Victim 5 2/15/2018 $96,434.00
Victim 5 6/11/2018 $42,000.00
Victim 5 7/16/2018 $74,061.00
Victim 3 8/31/2018 $10,966.22
Victim | 9/11/2018 $43,226.00
Victim 1 10/15/2018 $30,772.00
Victim 4 11/5/2018 $34,259.00
Victim 5 12/27/2018 $42,896.00

 

 

20

 
Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 21 of 33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Victim 5 6/11/2019 $66,980.00
Victim 3 8/1/2019 $10,966.22
Victim 1 8/26/2019 $44,360.00
Victim 5 9/3/2019 $35,352.00
Victim 5 9/3/2019 $12,136.50
Victim 1 10/7/2019 $37,392.00
Victim 4 10/17/2019 $40,949.00
Victim 5 10/16/2019 $40,600.00
Victim 5 10/24/2019 $35,500.00
Victim 5 10/30/2019 $45,300.00
Victim 5 10/30/2019 $20,500.00
Victim 5 10/30/2019 $52,000.00
Victim 5 1/10/2020 $124,444.00
Victim 5 1/10/2020 $110,356.00
Victim 5 2/4/2020 $85,020.00
Victim 2 1/30/2020 $18,397.94
Victim 5 2/26/2020 $98,863.00
Victim 3 8/17/2020 $11,285.00
Victim 1 10/20/2020 $52,923.00
Victim 1 11/23/2020 $50,237.00

 

 

 

21

 
Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 22 of 33

 

Victim 2 12/8/2020 $6,790.00

 

 

 

 

 

Total $1,578,613.10

 

SERVISFIRST JSSK TRUST ACCOUNT
43. On May 13, 2016, THOMAS opened a ServisFirst Bank checking
account, last four digits 6433, with the following account owner name and
address:
JSSK Family Trust DTD 10-7-14
By John Michael Thomas and
Shana Sheppard Thomas as Co-Trustees
289 Plantation Hill Rd.
Gulf Breeze, FL 32561
44. Both JOHN THOMAS and SHANA THOMAS are signers on the
account. The initial deposit into the account was a $5,000 check written on a
BBVA Compass Bank account in the name of THOMAS INSURANCE LLC
dated May 18, 2016. Detailed below are the transactions related to the
purchases of the Defendant Real Properties.
45. The beginning balance on February 1, 2019, in the ServisFirst Bank
account for the JSSK Family Trust ending in 6433 was $5,194.81. There were

two deposits during the month of February 2019, including a telephone transfer

on February 26, 2019, in the amount of $278,730.14 from the ServisFirst Bank
22
Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 23 of 33

checking account of THOMAS INSURANCE LLC ending in 6367. The other
deposit into the account ending in 6433 was a telephone transfer on February
26, 2019, in the amount of $160,000 from a ServisFirst Bank account ending in
9635. On February 26, 2019, THOMAS transferred the total of these two
deposits to Allure Title Company, LLC. The memo for the wire transfer noted
“5 Portofino Drive, Unit #1006.”
46. On May 1, 2020, the ServisFirst Bank account for the JSSK Family
Trust ending in 6433 had a balance of $40,044.89. There was one deposit during
the month of May 2020 in the amount of $344,744.41. This deposit was made
up of two wire transfers: the first was a transfer on May 20, 2020 in the amount
of $144,744.41 from the ServisFirst Bank checking account of THOMAS
INSURANCE LLC ending in 6367. The other deposit into the account ending
in 6433 was a transfer on May 20, 2020 in the amount of $200,000 from a
ServisFirst Bank account ending in 9635.
47. The ServisFirst Bank account records also show a wire transfer from
the JSSK Family Trust account ending in 6433 was sent on May 20, 2020, in the
amount of $344,744.41 to US Title Insurance Agency Park City Escrow Trust

Account at Grand Valley Bank.

23
Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 24 of 33

48.

SERVISFIRST HOME EQUITY LINE OF CREDIT

On February 9, 2017, JOHN and SHANA THOMAS took out a

home equity line of credit (HELOC) in the amount of $200,000 from ServisFirst

Bank. The last four digits of the account number for the HELOC are 9635. The

HELOC was secured by THOMAS’ personal residence located at 289

Plantation Hill Road, Gulf Breeze, Florida.

49.

After the transfer of $160,000 from the HELOC account ending in

9635 to the JSSK Family Trust account ending in 6433 on February 26, 2019,

the following payments were made to the HELOC account on the dates noted:

 

 

 

 

 

 

 

 

 

 

Date Amount Account Name Bank

3/26/19 $569.86 Thomas Insurance ‘Coastal Bank & Trust
LLC

4/19/19 $797.81 Thomas Insurance Coastal Bank & Trust |
LLC

5/28/19 | $883.28 | Thomas Insurance Coastal Bank & Trust
LLC

6/17/19 | $60,911.78 Thomas Insurance ServisFirst Acct- _|
LLC 6367

7/26/19 $509.32 | Thomas Insurance Coastal Bank & Trust

LLC

 

 

 

 

24
Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 25 of 33

 

8/28/19 $560.27 Thomas Insurance Coastal Bank & Trust
LLC

 

9/16/19 $25,530.83 Thomas Insurance ServisFirst Acct -6367
LLC

 

10/24/19 $75,376.02 | Thomas Insurance ServisFirst Acct -6367
LLC

 

 

Total $165,139.17

 

 

 

 

 

 

50. After the transfer of $200,000 on May 20, 2020 from the HELOC
account ending in 9635 to the JSSK Family Trust account ending in 6433,
THOMAS made a payment to the HELOC on check number 2597 dated June
29, 2020 in the amount of $200,627.04 from the ServisFirst Bank checking
account of THOMAS INSURANCE LLC ending in 6367.

SYNOVUS BANK ACCOUNT

51. On March 29, 2017, JOHN and SHANA THOMAS opened a
personal checking account at Synovus Bank ending in 1492. Both JOHN
THOMAS and SHANA THOMAS are signers on the account.

52. On May 21, 2020, the checking account at Synovus Bank ending in
1492 received a wire transfer from a ServiceLink NLS, LLC Pennsylvania

Origination Escrow Trust account at Citibank in the amount of $500,000. Shana

25
Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 26 of 33

Thomas and John Thomas are listed as the beneficiaries of the trust account on
the wire transfer.

53. As of the date of this affidavit, I have not obtained the records for
the ServiceLink NLS account to determine to source of the $500,000 wire
transfer or how it was funded. My investigation is continuing regarding the
source of these funds.

PURCHASE OF PORTOFINO PROPERTY

54. Records obtained from the Escambia County Property Appraiser’s
website reveal that on or about February 27, 2019, the JSSK Family Trust dated
October 7, 2014, purchased the Portofino Property for $445,000. Allure Title
Company served as the title agent for the closing.

55. A review of the ServisFirst Bank records reveals on January 31,
2019, THOMAS issued check number 2551 to Allure Title Company in the
amount of $5,000 from the THOMAS INSURANCE bank account ending in
6367 at ServisFirst Bank. The memo section of the check reads “Escrow
Deposit.”

56. On February 26, 2019, THOMAS transferred $438,730.14 from the

ServisFirst Bank account ending in 6433 in the name of the JSSK Family Trust

26
Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 27 of 33

to Allure Title Company, LLC’s Regions Bank account. The memo for the wire
transfer noted “5 Portofino Drive, Unit #1006.”

57. Based on the transactions detailed above, nearly all of the funds
used to purchase the Portofino Property originated from or were funded by the
ServisFirst Bank account ending in 6367, which is the account where THOMAS
deposited checks from the victims. (See paragraph 42.) The $160,000 transferred
to the JSSK Family Trust account ending in 6433 at ServisFirst Bank from the
HELOC at ServisFirst Bank was repaid with funds from the THOMAS
INSURANCE account ending in 6367, with the exception of approximately
$3,320 from a THOMAS INSURANCE Coastal Bank & Trust account. (See
paragraph 49.)

58. Since the Portofino Property was purchased with at least $440,409
in proceeds from a violation of 18 U.S.C. Section 1343 (wire fraud), the real
property is subject to forfeiture as proceeds of the wire fraud violations, pursuant
to Title 18, United States Code, Section 981(a)(1)(C). The wire transfers detailed
above violated Title 18, United States Code, Section 1957(a) because the
payments involved monetary transactions conducted with more than $10,000 in
criminally derived funds and, as such, the entire real property is subject to

forfeiture pursuant to Title 18, United States Code, Section 981(a)(1)(A).
27
Case 3:21-cv-00399-LC-HTC Document1-1 Filed 03/05/21 Page 28 of 33

PURCHASE OF CANYON CROSSING PROPERTY

59. Records obtained from the Summit County Property Appraiser’s
website reveal that on or about May 22, 2020, John Michael Thomas and Shana
Sheppard Thomas as Trustees of the JSSK Family Trust dated October 7, 2014,
purchased the Canyon Crossing Property.

60. I obtained a copy of the Warranty Deed from the May 22, 2020
purchase of the Canyon Crossing Property which shows US Title Insurance
Agency served as the title agent for the closing. I also obtained a copy of the
final HUD Statement from the title agent which shows the purchase price for
the Canyon Crossing Property was $885,000. The HUD Statement further
shows the purchasers made a deposit of $40,000.

61. Ihave reviewed a copy of the confirmation of the receipt of earnest
money from the title company which shows John Michael Thomas and Shana
Sheppard Thomas provided their earnest money in the amount of $40,000 via a
direct wire transfer on April 6, 2020 to the authorized brokerage representative
at Summit Sotheby’s International Realty — Park City. Bank records from the
THOMAS INSURANCE LLC account at ServisFirst Bank ending in 6367
show a wire transfer on April 6, 2020 of $40,000 to Summit Sothebys

International Realty Trust Account at Zions Bank. The reference on the bank
28
Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 29 of 33

statement for the wire transfer reads “THOMAS 2001 HIGH STREET
DEPOSI.” I believe this is meant to refer to the “deposit” sent by THOMAS
for the earnest money on the purchase of the Canyon Crossing Property located
at 2001 High Street, Park City, UT.

62. On May 21, 2020, THOMAS transferred $500,000 from the
Synovus Bank account ending in 1492 in the name of John and Shana Thomas
to the US Title Insurance Agency Park City Escrow Trust Account. This
transfer combined with the May 20, 2020 transfer of $344,744.41 described
above make up the $844,744.41 due from the Buyer on the final HUD statement
for the Canyon Crossing Property.

63. Based on the transactions detailed above, at least $384,744.41 of the
funds used to purchase the Canyon Crossing Property originated from or were
funded by the ServisFirst Bank account ending in 6367, which is the account
where THOMAS deposited checks from the victims. (See paragraph 42.) The
investigation continues with respect to the source of the $500,000 used to
purchase the Canyon Crossing Property, but at least 43% of the funds used to
purchase the property were from proceeds of the scheme described above.

64. Since the Canyon Crossing Property was purchased with at least

$384,744.41 in proceeds from a violation of 18 U.S.C. Section 1343 (wire fraud),
29
Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 30 of 33

the real property is subject to forfeiture as proceeds of the wire fraud violations,
pursuant to Title 18, United States Code, Section 981(a)(1)(C). The wire
transfers detailed above violated Title 18, United States Code, Section 1957(a)
because the payments involved monetary transactions conducted with more
than $10,000 in criminally derived funds and, as such, the entire real property is
subject to forfeiture pursuant to Title 18, United States Code, Section
981(a)(1)(A).
STATUTES

65. Under 18 U.S.C. § 1343, “[w]hoever, having devised or intending
to devise any scheme or artifice to defraud, or for obtaining money or property
by means of false or fraudulent pretenses, representations, or promises, transmits
or causes to be transmitted by means of wire . . . communication in interstate or
foreign commerce . . . for the purpose of executing such scheme or artifice, shall
be fined under this title or imprisoned not more than twenty years, or both.”

66. Title 18, United States Code, Section 1956 provides that whoever,
knowing that the property involved in a financial transaction represents the
proceeds of some form of unlawful activity, conducts or attempts to conduct
such a financial transaction which in fact involves the proceeds of specified

unlawful activity — and knowing that the transaction is designed in whole or in
30
Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 31 of 33

part to conceal or disguise the nature, the location, the source, the ownership,
or the control of the proceeds of specified unlawful activity . . . shall be sentenced
to a fine of not more than $500,000 or twice the value of the property involved
in the transaction, whichever is greater, or imprisonment for not more than 20
years, or both.

67. Title 18, United States Code, Section 1957 provides that “whoever
. . . knowingly engages or attempts to engage in a monetary transaction in
criminally derived property of a value greater than $10,000 and is derived from
specified unlawful activity, shall be punished by fine or imprisonment for not
more than ten years or both.”

68. Title 18, United States Code, Section 981(a)(1)(A) provides that
“any property, real or personal, involved in a transaction in violation of section
1956, 1957... or any property traceable to such property is subject to forfeiture.”

69. Title 18, United States Code, Section 981(a)(1)(C) provides that any
property, real or personal, which constitutes or is derived from proceeds
traceable to a violation of . . . any offense constituting “specified unlawful
activity” (as defined in section 1956(c)(7) of this title, or a conspiracy to commit

such offense, is subject to forfeiture).

31
Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 32 of 33

70. ‘Title 18, United States Code, Section 1956(c)(7) establishes that the
term “specified unlawful activity” means — “(A) any act of activity constituting
an offense listed in section 1961(1) of this title. . . .”

71. Title 18, United States Code, Section 1961(1) sets forth numerous
offenses including section 1343 (relating to wire fraud).

72. Title 18, United States Code, Section 981(a)(1)(A) provides for the
civil forfeiture of any property, real or personal, involved in a transaction in
violation of section 1956 and 1957, or traceable to such property; and that Title
18, United States Code, Section 981(a)(1)(C) provides that any property, real or
personal, which constitutes or is derived from proceeds traceable to a violation
of ... any offense constituting “specified unlawful activity” (here, Section 1343

relating to wire fraud) is subject to civil forfeiture.

CONCLUSION
73. Isubmit this affidavit sets forth sufficient facts to establish that the
Defendant Real Properties are involved in transactions or constitute proceeds or

are derived from proceeds traceable to, violations of Title 18, United States

Code, Sections 1343, 1956, and 1957, or the attempt thereof. As such, the

32
Case 3:21-cv-00399-LC-HTC Document 1-1 Filed 03/05/21 Page 33 of 33

Defendant Real Properties are subject to forfeiture, pursuant to Sections
981(a)(1)(A) and 981(a)(1)(C).

I declare under penalty of perjury that the foregoing is true and correct to

 

the best of my knowledge.

ee W/J ole)

Special Agent

Federal Bureau of Investigation
STATE OF FLORIDA
COUNTY OF ESCAMBIA

The foregoing was sworn before me this 5" day of March, 2021, by
Jennifer W. Joiner, who is personally known to me or has produced Cxe,4=. as
identification.

Hon Im. Buck

Notary Public

My Commission Expires: September 20, 2022

SONS. KAREN M, BIRD

ay = Commison #624814
“DEERE Expires September 20, 2022
esr _Bonded Thaw Troy Faia ineurance 800-386-7019

     
 

33
